DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 10/22/2021.
Claims 1, 3-4, 6, 8-12, 15-18, 20-22, 24-30, 32-40 and 43 are pending. Claims 1, 30, 35 and 38 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed before the mailing date of the Notice of Allowance and the requirement for the §1.97(e) statement OR the fee set forth in 37 CRF §1.17(p) has been met.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for clarity: 
43. (Currently amended) The device of claim 1, wherein the redundancy transmissions are transmitted in the second channel while the first channel does not transmit [[in]] the first data transmission.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1, 3-4, 6, 8-12, 15-18, 20-22, 24-30, 32-40 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Tseng et al (US 2018/0332501 A1), discloses a system for packet data convergence protocol (PDCP) protocol data unit (PDU) duplication and transport block (TB) repetition.
Regarding claim 1, however, Tseng does not teach the presently claimed invention as a whole as:
Claim 1 defines a method for communicating according to a hybrid automatic repeat request, HARQ, scheme, the method comprising:
performing a first data transmission at a first channel which is a first carrier component;
in at least one physical resource subsequent to the first data transmission,
performing at least one redundancy transmission at a second channel which is a second carrier component having grant-free physical resources, wherein the at least one redundancy transmission is performed according to an incremental redundancy for forward error correction, wherein the at least one redundancy transmission is performed, using a listen-before-talk scheme, without waiting for an acknowledgment message;
concluding or postponing the at least one redundancy transmission when a stop condition or a postponing condition is met, the stop condition or the postponing condition including at least the reception of an acknowledgment, ACK, message transmitted on a channel which is different from the first and the second channels.	Similarly, the secondary reference Jiang et al (US 2017/0207884) does not remedy the above addressed deficiencies.  Therefore the reference does not alone or in combination disclose the above claim limitation.


.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 30, 35 and 38, the patent scopes of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see above or PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA M MOMPER can be reached on 571-270-5788. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619